DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-14, 20-21, 24, and 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan (WO2020069182A1).
Regarding claim 1, Pan discloses:
“A method performed by a user equipment in a wireless network, the method comprising: broadcasting group information for identifying a wireless communication group including the user equipment; and broadcasting a special synchronization signal identifier for identifying the user equipment as a synchronization reference source in the wireless communication group.” ([para 0113]: “Synchronization assistance information may include any one or more of the following information… synchronization source type…” ; [para 0115]: “A platoon leader (or any WTRU including a platoon follower) may communicate synchronization assistance information to a WTRU. For example, a platoon leader may broadcast, groupcast or unicast the synchronization assistance information to one, multiple or all WTRUs.” ; [para 0116]: “Example methods may be used for communicating the synchronization assistance information to the WTRUs… In another example, a group common control physical sidelink control channel (GC-SL-PSCCFI or GC-PSCCFI) or a group common control physical sidelink shared channel (GC-SL-PSSCFI or GC-PSSCFI) may be used, and may be groupcast, unicast or broadcast, or transmitted on-demand.”)
Regarding claim 2, Pan discloses all the features of the parent claim. 
Pan further discloses “broadcasting synchronization information indicating that the special synchronization signal identifier has a highest priority to be selected as the synchronization reference source.” ([para 0114]: “In an example, the following information may be broadcasted or communicated to WTRUs for V2X sidelink synchronization source selection… and/or priority including synchronization source priority.”)
Regarding claim 10, Pan discloses:
“A method performed by a user equipment in a wireless network, which is a member of a wireless communication group, the method comprising: selecting a synchronization reference source by using a special synchronization signal identifier and group information, wherein the special synchronization signal identifier identifies a leader of the wireless communication group and the group information identifies the wireless communication group.” ([para 0113]: “Synchronization assistance information may include any one or more of the following information… synchronization source type…” ; [para 0115]: “A platoon leader (or any WTRU including a platoon follower) may communicate synchronization assistance information to a WTRU. For example, a platoon leader may broadcast, groupcast or unicast the synchronization assistance information to one, multiple or all WTRUs.” ; [para 0116]: “Example methods may be used for communicating the synchronization assistance information to the WTRUs… In another example, a group common control physical sidelink control channel (GC-SL-PSCCFI or GC-PSCCFI) or a group common control physical sidelink shared channel (GC-SL-PSSCFI or GC-PSSCFI) may be used, and may be groupcast, unicast or broadcast, or transmitted on-demand.”)
Regarding claim 11, Pan discloses all the features of the parent claim.
Pan further discloses “setting the special synchronization signal identifier as a highest priority identifier to be selected as the synchronization reference source.” ([para 0090]: “If a synchronization source type is platoon leader, then, at 412, the WTRU may select the platoon leader as the synchronization source and, at 414, establish a (side) link with the platoon leader so that the WTRU may obtain timing information from the platoon leader.”)
Regarding claim 12, Pan discloses all the features of the parent claim.
Pan further discloses “wherein selecting the synchronization reference source comprises, if a synchronization type of the user equipment is set to be group prioritized and the special synchronization signal identifier is detected, selecting the leader as the synchronization reference source by using the special synchronization signal identifier and the group information.” ([para 0088]: “The example synchronization source selection method 400 may be performed by a (vehicle) WTRU that wants to join a vehicle platoon. In the example synchronization source selection method 400, the synchronization source type is prioritized over the measurement (e.g., RSRP) value.” ; [para 0090]: “If a synchronization source type is platoon leader, then, at 412, the WTRU may select the platoon leader as the synchronization source and, at 414, establish a (side) link with the platoon leader so that the WTRU may obtain timing information from the platoon leader.”)
Regarding claim 13, Pan discloses all the features of the parent claim.
Pan further discloses “if a synchronization type of the user equipment is not set to be group prioritized, detecting presence of a candidate synchronization signal in broadcast information received by the user equipment.” ([para 0091]: “In the example synchronization source selection method 500, the synchronization source type is prioritized over the measurement (e.g., RSRP) value. However, if a measurement value (e.g., RSRP) is very strong (i.e., above a second threshold that is higher than the first threshold), then the priority of synchronization source type may be downgraded and the synchronization source with the highest measurement value (e.g., highest RSRP) may be selected.”)
Regarding claim 14, Pan discloses all the features of the parent claim.
Pan further discloses “during detecting the presence of the candidate synchronization signal, if the special synchronization signal identifier is detected, selecting the leader as the synchronization reference source by using the special synchronization signal identifier and the group information.” ([para 0093]: “At 510, for each of the synchronization sources in the first second list, the WTRU may check the synchronization source type (e.g., platoon leader or platoon follower). If a synchronization source type is platoon leader, then, at 512, the WTRU may further check if the measurement value (e.g., measured RSRP) from platoon leader is above or below the second sidelink measurement threshold (i.e., whether or not the platoon leader is in the second list). If platoon leader’s measurement value is above the second sidelink measurement threshold, then, at 514, the WTRU may select platoon leader as the synchronization source and, at 516, establish a communication (side) link with the platoon leader (so that the WTRU may obtain timing information from the platoon leader).”)
Claims 20-21 contain substantially similar subject matter to claims 1-2, with the differences amounting to that claims 1-2 are directed towards a method while claims 20-21 are directed towards an apparatus containing generic hardware. The recited generic hardware is taught by Pan in paragraph 32. Thus, claims 20-21 are anticipated by Pan for similar reasons to claims 1-2.
Regarding claim 24, Pan discloses all the features of the parent claim.
Pan further discloses “wherein the transmitter broadcasts the special synchronization signal identifier and the group information repeatedly.” ([para 0120]: “The first synchronization assistance information and the second synchronization assistance information may be delivered in different periodicities, resources and/or via different signals or channels.”)
Claims 29-33 contain substantially similar subject matter to claims 10-14, with the differences amounting to that claims 10-14 are directed towards a method while claims 29-33 are directed towards an apparatus containing generic hardware. The recited generic hardware is taught by Pan in paragraph 32. Thus, claims 29-33 are anticipated by Pan for similar reasons to claims 10-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (WO2020069182A1) in view of Osawa (WO2020054044A1). 
The examiner notes that a machine translation is being used for Osawa, and refers applicant to MPEP 2120 II which states “Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.”
Regarding claim 6, Pan discloses all the features of the parent claim. 
Pan does not explicitly disclose “wherein the method is performed if the user equipment detects that members in the wireless communication group do not use the same synchronization reference source.”
However, Osawa discloses the missing feature “wherein the method is performed if the user equipment detects that members in the wireless communication group do not use the same synchronization reference source.” ([para 0031]: “Here, if the same synchronization source is not used in each of the user devices 20 constituting the group, it is difficult to perform accurate synchronization between the user devices 20. For example, when the priority of the above-mentioned LTE synchronization source is followed, different synchronization sources may be selected among the user devices 20 forming the group, and the synchronization sources in the group may not be unified.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Pan and Osawa, to modify the technique as disclosed by Pan, to be utilized when the same synchronization source is not used by members of the group as disclosed by Osawa. The motivation for doing so is that similar to Osawa, the technique in Pan can be used so that all members of the group are synchronized with each other, thus improving communication quality and reliability. Therefore, it would have been obvious to combine Pan with Osawa to obtain the invention as specified in the instant claim.
Claims 25 contains substantially similar subject matter to claim 6, with the differences amounting to that claim 6 is directed towards a method while claim 25 is directed towards an apparatus containing generic hardware. The recited generic hardware is taught by Pan in paragraph 32. Thus, claim 25 is anticipated by Pan for similar reasons to claim 6.

Claim(s) 7, 17, 26, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (WO2020069182A1) in view of Zhang (US 20170006566 A1). 
Regarding claim 7, Pan discloses all the features of the parent claim. 
Pan does not explicitly disclose “wherein the wireless network comprises a plurality of base stations supporting a plurality of communication standards, and the method further comprises receiving timing offset information between two or more base stations of the plurality of base stations, and the timing offset information is included in a system information block message or a radio resource control message.”
However, Zhang discloses the missing feature “wherein the wireless network comprises a plurality of base stations supporting a plurality of communication standards, and the method further comprises receiving timing offset information between two or more base stations of the plurality of base stations, and the timing offset information is included in a system information block message or a radio resource control message.” ([para 0136]: “Before the UE sends the corrected measurement gap information, if the secondary base station is already configured for the UE, the UE acquires the timing offset between the secondary base station and the primary base station (a sequence of performing this step and receiving the RRC connection reconfiguration message carrying the measurement gap information is not limited).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Pan and Zhang, to modify the technique as disclosed by Pan, to consider measurement gaps between base stations as disclosed by Zhang. The motivation for doing so is that it increases transmission accuracy, thus improving communication quality and reliability. Therefore, it would have been obvious to combine Pan with Zhang to obtain the invention as specified in the instant claim.
Regarding claim 17, Pan discloses all the features of the parent claim. 
Pan does not explicitly disclose “wherein the wireless network comprises a plurality of base stations supporting a plurality of communication standards, and the method further comprises receiving timing offset information between two or more base stations of the plurality of base stations, and the timing offset information is included in a system information block message or a radio resource control message.”
However, Zhang discloses the missing feature “wherein the wireless network comprises a plurality of base stations supporting a plurality of communication standards, and the method further comprises receiving timing offset information between two or more base stations of the plurality of base stations, and the timing offset information is included in a system information block message or a radio resource control message.” ([para 0136]: “Before the UE sends the corrected measurement gap information, if the secondary base station is already configured for the UE, the UE acquires the timing offset between the secondary base station and the primary base station (a sequence of performing this step and receiving the RRC connection reconfiguration message carrying the measurement gap information is not limited).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Pan and Zhang, to modify the technique as disclosed by Pan, to consider measurement gaps between base stations as disclosed by Zhang. The motivation for doing so is that it increases transmission accuracy, thus improving communication quality and reliability. Therefore, it would have been obvious to combine Pan with Zhang to obtain the invention as specified in the instant claim.
Claims 26 contains substantially similar subject matter to claim 7, with the differences amounting to that claim 7 is directed towards a method while claim 26 is directed towards an apparatus containing generic hardware. The recited generic hardware is taught by Pan in paragraph 32. Thus, claim 26 is anticipated by Pan for similar reasons to claim 7.
Claims 36 contains substantially similar subject matter to claim 17, with the differences amounting to that claim 17 is directed towards a method while claim 36 is directed towards an apparatus containing generic hardware. The recited generic hardware is taught by Pan in paragraph 32. Thus, claim 36 is anticipated by Pan for similar reasons to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412